DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/15/2022 has been considered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-11 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hidenori et al., (hereinafter Hidenori), Japanese Patent JP2003077730A, in view of Igarashi, U.S. Patent Application Publication 2017/0316874.
Regarding Claim 1, Hidenori teaches, a coil device (Fig. 4) comprising 
a core member (5) having a winding core (1) and a flange (2), 
a wire (4) wound around the winding core and having one end (4f) located at the flange, and 
terminal electrodes (electrode 8) provided on the flange, wherein 
the terminal electrode comprises 
a wire connecting part (16) to which the one end of the wire is connected and 
a mounting part (mounting part of electrode 8) formed continuously to the wire connecting part and to be positioned away from an axis of the winding core (12) with respect to the wire connecting part along an outer peripheral direction of the flange (14a), the mounting part being mounted to an outer surface on a mounting side of the flange on which the mounting part is arranged; and 
an installation part (an installation part of electrode 8, Fig. 4) integral with the mounting part...  (Hidenori: Figs. 1, 4 and 5, para. [0022], [0023], [0029]).
Hidenori does not explicitly teach, the mounting part being movable to an outer surface on a mounting side of the flange on which the mounting part is arranged; and 
an installation part integral with the mounting part and fixed on an outer side face of the flange.
However, Igarashi teaches (Fig. 2), the mounting part (71, 73) being movable to an outer surface on a mounting side of the flange (34, 35) on which the mounting part is arranged; and 
an installation part (69) integral with the mounting part and fixed on an outer side (38, 39) face of the flange.  (Igarashi: Figs. 1-6, para. [0051], [0053], [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the placement off adhesive of Hidenori to include the adhesive on the outer side of the flange of Igarashi (embodiment 2), the motivation being to provide “the locations at which the terminal electrodes 63 to 66 are secured to the flange portions 34 and 35 with the adhesives 67 can be kept separate from the locations at which the mounting solder 76 is applied” [0047].  (Igarashi: Fig. 5, para. [0056]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Hidenori in view of Igarashi further teaches, wherein the wire connecting part (Hidenori: 16) is disposed at a lower position than the mounting part (Hidenori: mounting part of electrode 8) along a height direction of the flange (Hidenori: 2).  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 3, the combination of Hidenori in view of Igarashi further teaches, wherein a stepped part (Hidenori: stepped part of conductive joint groove 16) is formed between the wire connecting part and the mounting part.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 4, the combination of Hidenori in view of Igarashi further teaches, wherein the flange comprises 
a first region (Hidenori: first region of 2) in which the wire connecting part (Hidenori: 16) is disposed, and 
a second region (Hidenori: second region of 2) in which the mounting part (Hidenori: mounting part of electrode 8) is disposed.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 5, the combination of Hidenori in view of Igarashi further teaches, wherein the area of the wire connecting part (Hidenori: 16) is smaller than the area of the mounting part (Hidenori: mounting part of electrode 8) on the terminal electrode.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 7, the combination of Hidenori in view of Igarashi further teaches, wherein the wire connecting part (Hidenori: 16) is formed continuously to an edge of the mounting part (Hidenori: mounting part of electrode 8) close to the winding core (Hidenori: 1).  (Hidenori: Fig. 4, para. [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hidenori in view of Igarashi, as applied to claim 5, in view of Takahashi, U.S. Patent Application Publication 2020/0082971.
Regarding Claim 6, the combination of Hidenori in view of Igarashi teaches the width of the wire connecting part (16) to be similar to the mounting part (8). (Hidenori: Figs. 1, 4 and 5, para. [0022]).
The combination of Hidenori in view of Igarashi does not explicitly teach, wherein a width of the wire connecting part along an axis of the winding core is narrower than a width of the mounting part along an axis of the winding core.
However, Takahashi teaches (Fig. 3), wherein a width of the wire connecting part (the wire connecting part of electrodes 27 to 30) along an axis of the winding core is narrower (a narrower width of the wire connecting part of electrodes 27 to 30, Fig. 3) than a width of the mounting part (the mounting part of electrodes 27 to 30) along an axis of the winding core (12).  (Takahashi: Figs. 1-3, para. [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the wire connecting part of the combination of Hidenori in view of Igarashi to include the narrowing width of the wire connecting part of Takahashi (embodiment 2), the motivation being to provide “terminal electrodes 27 to 30 [including]…bottom surface electrode portions extending along surfaces of the flange portions 25 and 26 that face in the same direction as the bottom surface 18 of the winding core 12” [0047].  (Takahashi: Figs. 1-3, para. [0047]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Hidenori in view of Igarashi, as applied to claim 1, in view of Hidenori (embodiment 2, Fig. 2), (hereinafter Hidenori 2).
Regarding Claim 8, the combination of Hidenori in view of Igarashi is silent on an exposed surface on top of the flange (2). (Hidenori: Figs. 1, 4 and 5, para. [0022]).
The combination of Hidenori in view of Igarashi does not explicitly teach, wherein an exposed surface is formed on an outer surface of the flange between an edge of the wire connecting part close to the winding core and an inner side face of the flange close to the winding core.
However, Hidenori 2, (Fig. 2) teaches, wherein an exposed surface (12) is formed on an outer surface of the flange (2) between an edge of the wire connecting part (S) close to the winding core (1) and an inner side face of the flange (2) close to the winding core (1).  (Hidenori 2: Figs. 2 and 3, para. [0022], [0025], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wire connecting part of the combination of Hidenori in view of Igarashi to include the exposed surface on the top of the flange (2) of Hidenori 2, the motivation being that “[i]t has the effect of softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026].  (Hidenori 2: Figs. 2 and 3, para. [0026]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, the combination of Hidenori in view of Igarashi is silent on the exposed surface on top of the flange (Hidenori 2: 2) being chamfered. (Hidenori 2: Figs. 1, 4 and 5, para. [0022]).
The combination of Hidenori in view of Igarashi does not explicitly teach, wherein the exposed surface is chamfered.
However, Hidenori 2, (Fig. 2) teaches, wherein an exposed surface (12) comprises a guide surface having a slope.  (Hidenori: Figs. 2 and 3, para. [0022], [0025], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the exposed surface of the combination of Hidenori in view of Igarashi and further in view of Hidenori 2 to be chamfered, the motivation being that “[i]t has the effect of softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026].  (Hidenori 2: Figs. 2 and 3, para. [0026]).  Further, the expose surface of Hidenori 2 includes a sloped guide surface (12) that functions the same as a chamfered surface, thus it would have been obvious to choose a chamfered surface as one of a finite means in “softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026]. Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Hidenori in view of Igarashi, as applied to claim 1, in view of Takagi, U.S. Patent Application Publication 2020/0082971.
Regarding Claim 10, the combination of Hidenori in view of Igarashi teaches the width of the wire connecting parts (16) to be similar in width. (Hidenori: Figs. 1, 4 and 5, para. [0022]).
The combination of Hidenori in view of Igarashi does not explicitly teach, wherein 
one of the terminal electrodes provided on the flange has a wide wire connecting part wider than the wire connecting part of the other terminal electrodes, and 
ends of two or more wires are connected side by side to the wide wire connecting part along an outer circumferential direction of the flange.
However, Takagi teaches (Fig. 7), wherein 
one of the terminal electrodes (E23) provided on the flange (22B) has a wide wire connecting part wider than the wire connecting part of the other terminal electrodes (E21, E22), and 
ends of two or more wires (W23, W24) are connected side by side to the wide wire connecting part along an outer circumferential direction of the flange.  (Takagi: Fig. 7, para. [0072], [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the wire connecting part of the combination of Hidenori in view of Igarashi to include the wider width and two wires of the wire connecting part of Takagi, the motivation being to provide “a secondary-side center tap” [0075] of sufficient width.  (Takagi: Fig. 7, para. [0075]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, the combination of Hidenori in view of Igarashi teaches a common mode choke coil used in various electronic devices. (Hidenori: Figs. 1, 4 and 5, para. [0001]).
The combination of Hidenori in view of Igarashi does not explicitly teach, a pulse transformer comprising the coil device according to claim 1.
However, Takagi teaches (Fig. 7), a pulse transformer comprising the coil device according to claim 1.  (Takagi: Fig. 7, para. [0072], [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil of the combination of Hidenori in view of Igarashi to be used as a pulse transformer as Takagi, the motivation being to “be used as a pulse transformer PT for the LAN connector circuit” [0079].  (Takagi: Fig. 7, para. [0079]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
10/29/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837